Opinion by
Clark, J.
§ 79. Suit upon notes; notes need not be attached to petition. Where a petition describes a note sued upon by its date, amount, time when payable, name of maker and payee, rate of interest, and indorsement to plaintiff, it is unnecessary to attach or file the note as a part of the petition; and when the petition alleges that the note is attached and filed as a part thereof, but in fact the note *35was not so attached and filed, the allegation may be treated as surplusage, and the note may be read in evidence the same as if no such allegation had been made.
June 12, 1880.
§ 80. Promissory note; indorsement and delivery; proof of. A note made payable to the maker thereof, and indorsed by him in blank, can be recovered upon by the holder without proof of indorsement and delivery. The production of the note by the holder, with the indorsement thereon, prima facie entitles him to recover. [Greneaux v. Wheeler, 6 Tex. 515.]
Reversed and remanded.